 Case 2:20-cv-10707-CAS-JEM Document 22 Filed 11/30/20 Page 1 of 2 Page ID #:115



 1   TARA B. VOSS, CASB No. 261967
     tvoss@peacockpiper.com
 2   SAMANTHA W. MAHONEY, CASB No. 293530
 3   smahoney@peacockpiper.com
     PEACOK PIPER TONG + VOSS
 4   100 W. Broadway, Suite 610
     Long Beach, California 90802
 5   Telephone: (562) 320-8880
 6   Facsimile: (562) 735-3950
     PPTV Matter No. 1014-5

 7
 8   Attorneys for Specially Appearing Defendant,
     AMIS KALON, M/V IMO Number 9520807
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14
15   WORLD FUEL SERVICES                         )   Case No. 2:20-CV-10707-CAS (JEM)
16   (SINGAPORE) PTE LTD,                        )
                                                 )
17                                  Plaintiff,   )
                                                 )   SPECIALLY APPEARING
18                      vs.                      )   DEFENDANT AMIS KALON’S
                                                 )   CERTIFICATE OF INTERESTED
19   AMIS KALON, M/V IMO Number                  )   PARTIES [LOCAL RULE 7.1-1]
     9520807, in rem,                            )
20
                                                 )
                                  Defendant.
21                                               )
                                                 )   Complaint filed: November 24, 2020
22                                               )   Date of arrest: November 27, 2020
                                                 )
23                                                   RESTRICTED APPEARANCE
                                                 )
24                                               )   PURSUANT TO FRCP
                                                 )   SUPPLEMENTAL ADMIRALTY
25                                               )   RULE E(8)
26
27
28
                                 -1-
     SPECIALLY APPEARING DEFENDANT AMIS KALON’S CERTIFICATE OF
     INTERESTED PARTIES [LOCAL RULE 7.1-1]
 Case 2:20-cv-10707-CAS-JEM Document 22 Filed 11/30/20 Page 2 of 2 Page ID #:116



 1   TO THIS HONORABLE COURT OF RECORD:
 2         The undersigned, counsel of record for Specially Appearing Defendant AMIS
 3   KALON, M/V IMO Number 9520807 (the “Vessel”), certifies that the following listed
 4   parties may have a pecuniary interest in the outcome of this case, including any
 5   insurance carrier that may be liable in whole or in part for a judgment or for the cost of
 6   defense. These representations are made to enable the court to evaluate possible
 7   disqualification or recusal:
 8             1. The AMIS KALON, M/V IMO Number 9520807 (the Vessel)
 9             2. Guma Marine S.A. (the Vessel owner)
10             3. Wisdom Marine Lines, S.A. (the Vessel operator/parent company to
11                Guma Marine S.A.)
12             4. Wisdom Marine Lines Co., Ltd (parent company of Wisdom Marine Lines,
13                S.A.)
14             5. World Fuel Services (Singapore) Pte Ltd (Plaintiff)
15             6. North of England P&I Association (Insurer)
16
17
18   DATED: November 30, 2020                      /s/ Tara B. Voss ____________________
                                                   TARA B. VOSS
19                                                 SAMANTHA W. MAHONEY
20                                                 PEACOCK PIPER TONG + VOSS

21                                                 Attorneys for Specially Appearing
                                                   Defendant AMIS KALON, M/V IMO
22                                                 Number 9520807

23
24
25
26
27
28
                                   -2-
     SPECIALLY APPEARING DEFENDANT AMIS KALON’S CERTIFICATE OF
     INTERESTED PARTIES [LOCAL RULE 7.1-1]
